Citation Nr: 1117343	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-34 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1955 to November 1957 and then evidently served in the United States Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In March 2008, jurisdiction of the Veteran's case was transferred to the VA RO in San Diego, California.

In August 2009, the Veteran testified during a personal hearing at the RO and, in January 2011, he testified during a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has asbestosis that is related to asbestos exposure during active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, asbestosis was incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for asbestosis will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions.

II. Factual Background and Legal Analysis

The Veteran seeks service connection for asbestosis that he claims was incurred during active service.  As a result of such exposure to asbestos in service, he maintains that he now has asbestosis.  He points to an October 2009 evaluation performed by a VA pulmonologist who concluded that there was a moderate to high likelihood that the Veteran had asbestosis and March 2010 statement from a VA physician who said it was as likely as not that the Veteran had asbestosis due to exposure to asbestos in service.  Thus, the Veteran claims service connection is warranted for asbestosis.

In the instant case, after a full review of the record, the Board finds that the evidence as to the question of whether asbestosis was incurred in service is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for asbestosis is warranted.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even breathing difficulty, the appellant is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the Veteran contends that he served in the United States Navy, worked primarily in ships' engine rooms and, presumably, was exposed to asbestos in service, and that such exposure caused his claimed disability.

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Id., at Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire- proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.

As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the time length of exposure is not material, as individuals with relatively brief exposures of less than one month have developed asbestos-related disorders.  See VA Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by M21- 1MR, Part III, IV and V).

Initially, the Board notes that, in its June 2007 rating decision, the RO essentially conceded the Veteran's probable exposure to asbestos, based upon the information provided in his service personnel records that showed he worked primarily with marine engineering in service and that, if he worked in an engine room for long periods, he had "probable exposure to asbestos".  The Veteran's inservice duties included engineer watch officer and fire prevention officer, which are consistent with asbestos exposure.  The Board has no reason to doubt the RO's finding that the Veteran was probably exposed to asbestos during his active military service.

As noted, service treatment records are not referable to complaints or diagnosis of, or treatment for a respiratory or pulmonary disorder.  When examined in October 1957, prior to discharge, the Veteran's chest and lungs were normal as were results of a chest x-ray taken at the time.

Post service, VA and non VA medical records and reports, dated from 1993 to 2011, are of record.  Private medical records, dated in April 1993, indicate that results of an x-ray of the Veteran's chest revealed small irregularly shaped opacities with higher concentration in the bases.  It was noted that irregular opacities were often seen on the chest x-rays of individuals previously exposed to asbestos and were compatible with a diagnosis of asbestosis.

December 2001 private medical records indicate that results of a chest x-ray showed some basilar nodular abnormalities of unclear significance but no overt pleural abnormality.  Results of pulmonary function tests (PFTs) revealed mild restrictive defect.  The impression was possible asbestosis.  

According to an April 2002 private medical record, results of a chest x-ray were interpreted to show irregular opacities concentrated at the lung bases consistent with asbestos exposure.  A computed tomography (CT) scan was advised.

A May 2007 private record indicates that the Veteran was evaluated for respiratory compromise secondary to prior asbestos exposure.  Results of PFTs revealed mild restrictive defect that appeared unchanged from a 2001 study.

According to a May 2007 VA examination report (with a June 2007 Addendum), the Veteran was evaluated by a nurse practitioner.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that results of a CT revealed no asbestosis and PFTs showed nonspecific restrictive disease.  In the VA examiner's opinion, it was not likely that the Veteran suffered from asbestosis.

The VA medical records reveal that, during 2008, the Veteran was treated for lymphoma.

In August 2009, the Veteran underwent another VA examination.  According to the examination report, the examiner reviewed medical records provided by the Veteran and VA computerized records, dated from 2008 to 2009.  Results of a chest x-ray were interpreted to show cardiomegaly, enlarged right hilum that was stable, moderately well expanded lungs that were clear, and no calcified pleural plaques.  Upon clinical evaluation, the diagnosis was mild restrictive lung disease.  

In the VA examiner's opinion, the Veteran did not have definitive evidence of asbestos exposure on chest x-ray and CT scans and no findings of asbestos-related pleural disease could be found.  The VA examiner noted that findings on x-rays had very varied results.  In the early 1990s, some opacities were described in the lower lobes; in the early 2000s, the Veteran was described as having interstitial lung disease; and in 2001, he was noted to have "subtle, irregular opacities" to lung bases and a mild restrictive defect on his PFTs.  

According to the VA examiner, the Veteran's course was complicated by the development of, and treatment for, a lymphoma in 2008, and that interpretations of x-rays and CT scans may have focused on his lymphoma and lymphoma treatment, but no statements made by the radiological interpretations suggested asbestos-related lung disease.  The VA examiner said that the findings were non-specific.  In the VA examiner's opinion, the issue of whether the Veteran has asbestos-related lung disease could not be resolved without resorting to pure speculation.  The VA examiner noted that the most recent 2009 CT scan of the Veteran's chest and current chest x-ray findings were not interpreted by the radiologists as findings related to asbestos-related lung disease.

Results of a CT of the Veteran's chest performed by VA in August 2009 showed no calcified pleural plaques.  

An October 2009 VA outpatient medical record indicates that a pulmonologist evaluated the Veteran for asbestosis.  The Veteran's history of pulmonary problems starting in 2001 was noted and that, in 2007, a pulmonologist diagnosed asbestosis due to a restrictive lung pattern and reduced Diffusion Capacity of the Lung for Carbon Monoxide (DLCO), as well as the Veteran's history of asbestos exposure.  The Veteran's history of working in a ship's engine room for about four years when he was exposed to asbestos was noted.  The Veteran currently complained of dyspnea on exertion for the past eight or nine years, with sensitivity to smoke and dust.  He had a nonproductive cough over the last several years.  He denied a history of tobacco use.  Objectively, there were bibasilar Velcro-like crackles, very suggestive of fibrotic disease.  Results of PFTs tests performed in August 2009 were reviewed as was imaging.  The clinical impression included restrictive lung disease.  

According to the VA clinic pulmonologist, with the Veteran's history of obvious asbestos exposure, an examination extremely suggestive of fibrosis, and PFTs showing restriction, this physician suspected there was a "moderate to high likelihood of this being asbestosis".  The VA pulmonologist said that a completely certain diagnosis could not be made without a lung biopsy that he did not believe was in the Veteran's best interest.  The VA medical specialist said that, while there were no "textbook" calcified pleural plaques seen on the Veteran's chest imaging, there was certainly fibrosis and pleural thickening, both of which were consistent with this diagnosis.

In an undated signed statement, the VA pulmonologist who examined the Veteran in October 2009 said that, while the Veteran did not demonstrate the classic calcified "pleural plaques" often attributed to asbestos inhalation, he gave a very convincing history of significant asbestos exposure.  Tests results and clinical findings revealed a moderate amount of pulmonary fibrosis and had troubling exercise limitations.  These findings, combined with the Veteran's history of asbestos, were "very suggestive of asbestosis".  The pulmonologist stated that the diagnosis could not be proven with certainty without a lung biopsy that was not thought to be in the Veteran's best interest.

In a March 2010 statement, a VA attending physician noted the Veteran's recent pulmonary evaluation and the pulmonologist's opinion that the Veteran had some degree of asbestosis.  Referencing that opinion, the VA physician opined that "it is at least as likely as not that [the Veteran] has asbestosis as a result past asbestos exposure while" in service.

As to whether the Veteran has asbestosis as a residual of exposure to asbestos during active service, the evidence is in equipoise.  The Veteran maintains that he was exposed to asbestos while working in ships' engine rooms while in the United States Navy, to which he attributes his asbestosis.  In June 2007, the RO conceded that the Veteran was probably exposed to asbestos in service.  While, in May 2007 and August 2009, VA examiners did not diagnose the Veteran's lung disorder as asbestosis, in October 2009, a VA clinic pulmonologist concluded that there was a moderate to high likelihood that the Veteran's lung disease was asbestosis and did not find the diagnosis inconsistent with his report of being exposed to asbestos in service.  This medical specialist stated that a lung biopsy was the only way to obtain a completely certain diagnosis, but did not believe the test was in the Veteran's best interest, and explained that the Veteran had fibrosis and pleural thickening, that were consistent with the diagnosis.  In March 2010, a VA attending physician opined that it was at least as likely as not that the Veteran had asbestosis due to exposure to asbestos in service.  These medical opinions have probative value and, after reviewing the record, the Board finds that they are equally plausible and equally probative.  Hence, the Board finds that the evidence is in equipoise as to whether the Veteran has asbestosis as a residual of his in-service exposure to asbestos.  Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to service connection for asbestosis is granted.


ORDER

Service connection for asbestosis is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


